oO co SN DB CA FP WD NO &

NO NO NO NO HN HO NO KK =e He Fe Fe Fe S| =e _—=_—
N A FP WD NO —|&— DOD O Ce SIT HD A FP WD NY | O&O

 

 

 

———FILED ——_ RECEIVED
Rene L. Valladares ——_—. ENTERED ——__ SERVED ON
Federal Public Defender COUNSEL/PARTIES OF RECORD
Nevada State Bar No. 11479
Erin Gettel .
Assistant Federal Public Defender FEB 72 2090
Nevada State Bar No. 13877
411 E. Bonneville, Ste. 250
Las Vegas, Nevada 89101 CLERK US DISTRICT COURT
(702) 388-6577 DISTRICT OF NEVADA
Erin_Gettel@fd.org L BY: DEPUTY

 

 

 

 

 

 

Attorney for Kenneth Moore

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA O RE ER

United States of America, Case No. 2:19-mj-00363-VCF
Plaintiff, ~Stipulatien-to Continue Preliminary
Hearing
v. (Fifth Request)

Kenneth Moore and Latoya Jones,

Defendants.

 

The parties jointly request that this Court vacate the preliminary hearing scheduled for
February 13, 2020, and continue it for at least 45 days because:

1, The government intends on making an early production of discovery to the
defendants in an effort to reach a pre-indictment plea agreement and lab test results remain
outstanding. The government intends to disclose more discovery as it becomes available, and
defense counsel will need time to review this discovery and discuss it with their clients.

2. A pre-indictment plea agreement would obviate the need for either a
preliminary hearing or indictment by a grand jury.

3. Defendants are not incarcerated and do not object to a continuance.

 
Oo Oo SN DN TH FE WH NY

No NO NO NN NY VN NO He FF He S| ESE OO Shc ES lhl
N UA FF WO NY KFK§ OD CO Fe HN DH Wn Ff WwW NO | OC

 

 

4, Denial of this continuance would potentially prejudice the defendants and the
government and would unnecessarily consume this Court’s valuable resources.

5. Additionally, denial of this continuance could result in a miscarriage of justice.
The additional time is excludable in computing the time within which the trial must
commence under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), considering the factors
under § 3161(h)(7)(B)Q), (iv).

DATED: February 10, 2020.

 

 

Rene L. Valladares Nicholas A. Trutanich
Federal Public Defender United States Attorney
/s/ Erin Gettel /s/ Shaheen Torgoley
By By
Erin Gettel Shaheen Torgoley
Assistant Federal Public Defender Assistant United States Attorney

/s/ Chris T. Rasmussen
By

Chris T. Rasmussen
Counsel for Latoya Jones

 

 
0 fe SN NHN UT FP WY NO =

NO NO KN NY KO KN Nw mR me ee et
NN vA F&F WD NY K&§ DO BO FH ND vA FP W NO | O&O

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case No. 2:19-mj-00363-VCF
Plaintiff, Order Granting Fifth Stipulation to

y Continue Preliminary Hearing

Kenneth Moore and Latoya Jones,

Defendant.

 

 

 

Based on the Stipulation of counsel and good cause appearing,

IT IS ORDERED that the preliminary hearing currently scheduled on February 13,

2020, at 4:00 p.m. is vacated and continued to / ip ‘a 3, 2020 at the hour of 4G. OD
Om, Couctroorn sD -
DATED this ‘A "ay of February, 2020.

 

 

CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
